Opinión Disidente emitida por el
Juez Asociado Señor Rigau.
9 de octubre de 1964
Yo también amo la Carta de Derechos, pero creo que para que los tribunales puedan decidir bien las controversias es necesario que le presten especial atención a los hechos parti-culares de cada caso. No basta tomar una regla sea ésta de la Constitución, de una ley, o de la jurisprudencia e instaurarla como premisa mayor, colocarle debajo y extraído fuera de contexto el punto controvertido en el caso (premisa menor) y como quien resta o suma, producir un resultado.
Tampoco debe impresionarnos demasiado el número de citas de casos per se que se incorporen a una opinión. Los casos no son sino decisiones de otros hombres hechas con vista a otros hechos, en otros lugares y en otras fechas. Los casos solo tienen valor persuasivo para el intelecto si el razonamiento que contienen es aplicable al caso bajo consi-deración. Salvo, desde luego, la situación que se da cuando un caso de un tribunal superior obliga necesariamente a un tribunal inferior, pero ésta no es la situación de autos.
Cualquiera que esté familiarizado con la bibliografía legal americana y con una biblioteca de derecho sabe lo fácil que es llenar cualquier número de páginas con citas de casos sobre prácticamente cualquier actividad humana. Basta examinar un tomo de “Corpus Juris Secundum”, de “American Jurisprudence”, el “Century Digest”, los “Decennial Digests”, el “General Digest”, “Words and Phrases”, “A.L.R.”, “A.L.R.2d”, etc., para darse cuenta de esto. El insigne profesor K. N. Llewellyn escribió, en idioma inglés, que la “Cititis” es una enfermedad generalizada y que su cura consiste en pregun-tarse ¿De dónde sacó Aristóteles lo que escribió? (1) Creo que una opinión jurídica se sostiene o se cae dependiendo de cual *37es su razonamiento y no por el espacio destinado en ella a las citas.
El registro en este caso se hizo previa orden de allana-miento expedida por un magistrado. Dicha orden se expidió a base de una declaración jurada de un agente de la policía, cuya declaración es suficiente por los extremos que cubre y por la precisión con que los describe. Declaró el agente que le constaba de propio conocimiento, por haberlo visto, que el acusado “recibe, coteja y manipula material relacionado con el juego ilegal de la bolita, en su residencia,, sita en ...” (aquí informa la calle, número y pueblo). (Subrayado nuestro.) Es bueno aclarar que para la época en que el agente vio los hechos que describe en su declaración jurado, estaba traba-jando como agente encubierto.
Además de lo antes expresado, el agente hizo constar en su declaración jurada que el 19 de agosto de 1963 vio cuando el acusado cotejaba una lista de papel, la cual contenía escri-tos a lápiz números de tres cifras seguidos de guiones y otras cantidades a la derecha, en unión a una persona conocida por Francisco, quién momentos antes había llegado a la casa del acusado en un automóvil marca Plymouth, color amarillo, tablillas Núm. 801-069. Luego la declaración jurada contiene una descripción pormenorizada de la casa en que ocurrieron los hechos y la cual sería allanada. Además dice dicha decla-ración que el antes mencionado automóvil está inscrito en la División de Automóviles del Departamento de Obras Públicas a nombre de Francisco Soto Ríos, residente en Avenida Bo-rinquen 419, Barrio Obrero, Santurce, Puerto Rico.
Como se sabe, el criterio o medida para juzgar si existe causa probable no puede expresarse en términos rígidos y absolutos. La cuestión estriba en determinar si los hechos y las inferencias que se derivan de los mismos, a juicio de una persona prudente y razonable, bastan para creer que se está cometiendo o que se ha cometido el delito por el cual la ley *38autoriza la expedición de una orden de allanamiento. (2) No es necesario que el magistrado que va a emitir la orden de allanamiento quede convencido de que en efecto se está vio-lando la ley. (3) Basta con que el magistrado pueda razona-blemente creer que es probable que se está violando la ley. (4) Por eso es que lo que va a determinar el magistrado se llama causa probable; no es causa segura. (5)
En el caso de autos se practicó el allanamiento y la poli-cía ocupó en la residencia del acusado, material de bolita y $17,333.00 en efectivo, todo lo cual admite el acusado. La residencia del acusado es la misma descrita en la declaración que dio base para la orden de allanamiento. Se ocuparon allí treinta y cuatro listas de bolita escritas a lápiz, las cuales contenían números de tres cifras seguidas de un guión y otros números a la derecha. Hemos tomado conocimiento judicial de cómo se juega a la bolita en Puerto Rico. Pueblo v. Mantilla, 71 D.P.R. 36, 52 (1950).
Además de otros argumentos que no prosperaron, el acu-sado alegó que el registro hecho es ilegal porque desde la fecha en que el agente vio manipular el material de bolita, el 19 de agosto de 1963, hasta la fecha en que se prestó la declaración jurada, el 20 de octubre de 1963, transcurrió un lapso de tiempo irrazonablemente largo, siendo la fecha en que se observaron los hechos demasiado remota para que el magistrado que expidió la orden de allanamiento, el 20 de *39octubre de 1963; pudiese determinar si la evidencia que se interesaba ocupar estaría aún en el sitio a ser allanado. Esto es precisamente el corazón del problema planteado: si a base de esa declaración jurada hecha bastante tiempo después de observados los hechos, una persona prudente, en este caso particular, podría creer que existía la probabilidad de que en ese lugar se estuviese violando la ley.
En efecto transcurrieron sesenta y dos días entre la fecha en que el agente encubierto vio los hechos y la fecha en que hizo la declaración jurada. Eso prima facie parece un término demasiado largo, pero es que, como dije antes, los tribunales no podemos, o no debemos, resolver los casos prima facie. No podemos hacer jurisprudencia de impresiones. No basta leer la carta de Derechos, extraer fuera de contexto el punto controvertido y entonces llegar a una conclusión de espaldas a los hechos del caso.
Como dijimos en Pueblo v. Albizu, 77 D.P.R. 896, 903 (1955), “nuestra ley no prescribe período de tiempo determi-nado, luego de observados u ocurridos los hechos, dentro del cual deba prestarse la declaración jurada en que se funde la expedición de una orden de registro.” Dijimos allí que la declaración debe prestarse “dentro de un período razonable después de conocidos por el deponente los hechos que se expon-gan en ella, siendo parte de la función judicial, al determinar si hay causa probable, el estimar, en cada caso, si los hechos expuestos son tan remotos que no hagan probable la existen-cia de causa para el allanamiento.” (Subrayado nuestro.) Nótese que la sustancia del problema es si hay o no causa probable al tiempo en que se pide la orden de allanamiento.
En cambio, la ley sí dispone que una vez obtenida una or-den de allanamiento la misma deberá ser cumplimentada “dentro de los diez días siguientes de la fecha de su libra-miento”. Regla 232 de las Reglas de Procedimiento Criminal. Las dos reglas enunciadas, una jurisprudencial (la de la razonabilidad del período de tiempo) y la otra positiva (el *40término de diez días para cumplimentar la orden), no son caprichosas. Tienen su razón de ser, como señalaré más adelante. (6)
La naturaleza del delito es tal vez el factor más impor-tante para determinar si es probable que se esté todavía (luego de observados los hechos y al hacerse la declaración jurada) cometiendo el delito en cuestión, al expedirse la or-den de allanamiento. Hay delitos que solo pueden cometerse una vez, como por ejemplo, darle muerte a un ser humano determinado. Otros, aunque pueden cometerse por un período corto de tiempo no pueden seguirse cometiendo indefinida-mente, como por ejemplo, darle una paliza a un ser humano. Otros delitos sí pueden seguirse cometiendo durante muchos días, como por ejemplo, la impresión de sellos de rentas internas falsos, el jugar a la bolita o el operar una banca de bolita, y las conspiraciones subversivas ilegales.
De manera que juega papel principalísimo la naturaleza del delito en el momento en que el magistrado va a determi-nar si existe o no causa probable para la expedición de la orden de allanamiento. Es claro que si hace sesenta días A le estaba dando una paliza a B dentro de una casa ya, trans-currido ese tiempo, no se podría rescatar a B de su suplicio entrando en dicho lugar. Pero lo mismo no puede decirse del juego de la bolita. Por el contrario, lo normal y probable es que si allí se estaba jugando a la bolita u operando una banca de bolita, todavía se continúe cometiendo dicho delito, mientras no se haga algo para impedirlo.(7) El magistrado que expidió la orden en este caso estaba justificado en creer que existía causa probable, en creer que era probable que *41allí se estaba violando la ley. Es inefable la inocencia que exhibe la opinión mayoritaria al decirnos que “es un hecho aislado” la operación de bolita observada y descrita por el agente en su declaración.
La naturaleza del delito en el caso de autos hace que el mismo satisfaga el requisito de razonabilidad que expusimos en Pueblo v. Albizu, supra, pág. 903. El requisito allí ex-puesto no es uno ciego y rígido sino uno realista, para ser aplicado jurisprudencialmente a cada caso particular según sus circunstancias lo justifiquen.
Creo que se equivoca la mayoría en cuanto a la impor-tancia que da al factor tiempo, al expresar en su opinión que “para determinar la causa probable juega extraordinaria im-portancia el tiempo transcurrido desde que se observaron los hechos hasta que se solicita la orden de registro.” (Subra-yado nuestro.) Aunque el tiempo transcurrido es un factor que hay que considerar al hacer esa determinación, a mi jui-cio, como he señalado, el factor más importante es la natura-leza del delito. Lo contrario es supeditar la substancia — si es probable que se esté cometiendo delito o no — a lo accesorio —el tiempo transcurrido. En otras palabras, es coger el rábano por las hojas.
Un segundo factor o elemento justifica el período que transcurrió en este caso entre el día que se observaron los hechos y el día en que se hizo la declaración jurada y se ob-tuvo la orden de allanamiento. Las violaciones a la Ley de la Bolita, así como a la Ley de Narcóticos, son muy difíciles de descubrir y los objetos materiales utilizados en dichas viola-ciones — listas de papel, píldoras, etc. — son fáciles de es-conder. Ambas clases de delito dan margen a la comisión de otros. Como expresamos en Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 585-586 (1961), el juego ilegal de la bolita causa graves males sociales en Puerto Rico. Por su conducto se escurren grandes sumas de dinero que pertenecen en su casi totalidad a los grupos económicamente débiles; ha fa-*42cilitado la creación y consolidación de organizaciones crimi-nales profesionales que de esa actividad saltan a otras socialmente más peligrosas, y que constituyen un elemento erosivo en el cuerpo social y aun para la propia fuerza pú-blica, cf. Pueblo v. Adorno, 81 D.P.R. 518 (1959). Por ser tan nocivos y de tan difícil descubrimiento la sociedad, a tra-vés de su estado, utiliza agentes encubiertos y confidentes (“informers”), en sus esfuerzos por descubrir dichos delitos. Roviaro v. U.S., 353 U.S. 53, 59 (1957); Scher v. U.S., 305 U.S. 251, 254 (1938); In re Quarles and Butler, 158 U.S. 532 (1895); Vogel v. Gruaz, 110 U.S. 311, 316 (1884).
Es debido a la naturaleza de los delitos que hemos men-cionado que la fuerza pública hace la labor investigativa (que necesariamente tiene que hacer antes de radicar acusaciones) operando por sectores geográficos. Como toma tiempo cubrir un determinado sector y como una vez conocido públicamente el agente encubierto o el confidente (como consecuencia de los procesos judiciales) ya dichos agentes encubiertos y confi-dentes no son útiles para esos fines, resulta necesario e inevitable que transcurra un lapso de tiempo apreciable entre la fecha en que el agente encubierto observa los hechos y la fecha de la declaración jurada y el allanamiento.
Como las órdenes de allanamiento una vez obtenidas hay que cumplimentarlas dentro de 10 días después de expedidas, es natural que entre la observación de los hechos delictivos y la prestación de la declaración jurada por el agente (hecha para obtener la orden de allanamiento) pase un período apre-ciable de tiempo. Debido a ese límite de diez días es que los agentes no pueden llevar el asunto al magistrado y obtenida la orden, entonces esperar a que esté completa la investiga-ción para hacer los allanamientos. En un caso como el de autos la dilación no fue viciosa sino necesaria y socialmente útil. Ya en Pueblo v. Tribunal Superior, 81 D.P.R. 455, 470 (1959), habíamos reconocido la “necesidad de posponer el arresto o detención para no malograr una investigación en *43escala mayor sobre actividades clandestinas tales como ven-tas de bebidas, narcóticos y bolita o sobre actos subversivos.” Eso lo reiteramos en Pueblo v. Seda, 82 D.P.R. 719, 726 (1961). Como ha dicho el Tribunal Supremo de los Estados Unidos, es contrario al bien público descubrir la identidad de los agentes encubiertos a menos que esto sea esencial para la defensa del acusado en el juicio. Scher v. U.S., supra, a la pág. 254. V. también Segurola v. U.S., 16 F.2d 563, 565 (1926); Shore v. U.S., 49 F.2d 519, 522 (1931); McInes v. U.S., 62 F.2d 180 (1932). Cf. Roviaro v. U.S., supra.
Un caso similar al de autos y que fue decidido por el Tribunal Supremo de Illinois en la forma que yo propongo es el de People v. Dolgin, 114 N.E.2d 389 (1953). En este caso el acusado imprimía sellos de rentas internas falsos. Igual-mente que en este caso, la policía utilizó un agente encubierto para obtener la evidencia para procesarlo. Al acusado se le hicieron varias compras de sellos. Desde la fecha de la pri-mera compra de sellos falsos a la fecha en que se prestó la de-claración jurada transcurrieron 94 días. Desde la fecha en que se hizo la última compra hasta la fecha en que se prestó la declaración jurada transcurrieron 49 días. Se obtuvo la orden de allanamiento, se hizo el allanamiento y se obtuvo la evidencia. El acusado solicitó la supresión de la misma alegando, como en el caso de autos, que el lapso de tiempo transcurrido entre la observación de los hechos delictivos y la prestación de la declaración jurada había sido irrazona-blemente largo.
En el citado caso de Dolgin el tribunal expresó, a la pág. 393, que se le trajeron a su atención algunos casos a la luz de los cuales dicho lapso de tiempo parecía irrazonable pero que los mismos no se trataban de ofensas que podían con-tinuar indefinidamente como en el caso bajo su consideración. Declaró el tribunal que no hay regla fija sobre este punto y que la determinación de si la fecha en que se observaron los hechos es muy remota o no depende de las circunstancias de *44cada caso. La única importancia que tiene el factor tiempo en el asunto, dijo el tribunal, es en relación con el problema de si al expedirse la orden de allanamiento hay o no causa probable. Ésa es la posición que yo he propuesto en esta opi-nión. En Dolgin, supra, el tribunal sostuvo que dada la na-turaleza del delito el período de tiempo transcurrido entre la observación de los hechos y la prestación de la declaración jurada no era irrazonable y que por el contrario había causa razonable para expedir la orden. V. también en el mismo sentido, People v. Montgomery, 189 N.E.2d 327, 328 (1963).
El propio caso federal citado en la opinión mayoritaria de Shoeneman v. U.S., 317 F.2d 173 resuelto el año pasado, ex-presa, a la pág. 177, como criterio para la expedición de una orden de allanamiento válida que “la causa probable deberá existir a la fecha en que se expide la orden. . .” Eso es todo lo que yo propongo.
Puede advertirse que mi dificultad con la opinión de la mayoría es que yo entiendo que el derecho no consta de una serie de reglas de aplicación mecánica, sino que creo que hay que elaborar una decisión para cada caso según sus cir-cunstancias y sus méritos. Como dijera el Juez Holmes en su célebre disenso en Lochner v. N.Y., 198 U.S. 45, las reglas generales no deciden casos específicos. (General propositions do not decide concrete cases.)
De la estrecha teoría silogística de la aplicación de la ley se han ocupado, para criticarla, connotados juristas. Creo que la actitud y el enfoque que esta opinión disidente evi-dencia están acordes con lo que estimo son las mejores ten-dencias en la aplicación del derecho. Véase Castan, Teoría de la Aplicación e Investigación del Derecho, Madrid, Editorial Reus, 1947, págs. 11-23. También de Castan, véase sobre el particular, La Formulación Judicial del Derecho, Madrid, Editorial Reus, 1954, págs. 1-17, y lo que sobre el particular dice en su Derecho Civil Español, Común y Foral, Parte General, Tomo I, Vol. I novena ed., 1955, pág. 351.
*45De Roscoe Pound, véase su “Mechanical Jurisprudence”, en 8 Colum. L. Rev. 603 (1908); su “Theory of Judicial Decision” en 36 Harv. L. Rev. 641, 802 y 940 (1923); su Law Finding Through Experience and Reason, 1960; y también Jurisprudence, 1959, Vol. III, págs. 507-513. De Puig-Brutau véase La Jurisprudencia como Fuente del Derecho, Barcelona, Ed. Bosch, págs. 1-55. De Cardozo, su Nature of the Judicial Process (1921), págs. 161-162. De W. Friedman, véase su Legal Theory, 4ta. ed., 1960, Cap. 31, págs. 401 y ss. En la 3ra. ed. (1953) es el Cap. 21, pág. 291 y ss.
Un análisis racional como el que yo propongo y como el que hizo el Tribunal Supremo de Illinois en el citado caso de Dolgin no puede sustituirse con una loa a la Carta de Derechos. No es cuestión de ser o no ser “liberal”, es cues-tión de elaborar jurisprudencia de frente a la realidad.

 The Bramble Bush, ed. 1951, pág. 8.


 Pueblo v. Rivera, 79 D.P.R. 742, 747 (1956); Carroll v. United States, 267 U.S. 132 (1925); Steele v. United States, 267 U.S. 498 (1925); Dumbra v. United States, 268 U.S. 435 (1925).


 Pueblo v. Rivera, supra, pág. 747; Brinegar v. United States, 338 U.S. 160, 175 (1949).


 Rugendorf v. United States, 376 U.S. 528, 533 (1964).


 Más aún, el Tribunal Supremo de los Estados Unidos acaba de reiterar que no es necesario que la declaración jurada esté basada en información personal del declarante (como lo fue en el caso de autos), sino que puede estar basada en información de referencia (hearsay informcution). Aguilar v. Texas, 378 U.S. 108, resuelto en 15 junio 1964. En el mismo sentido, Jones v. U.S., 362 U.S. 257 (1960).


 Nótese además que la Regla 234 de las de Procedimiento Criminal, que es la regla que relaciona los fundamentos por los cuales se puede solicitar la supresión de evidencia obtenida mediante un allanamiento ilegal, no contiene el fundamento que aquí invoca el acusado.


 La propia Ley de Evidencia dispone que “una vez probada la exis-tencia de una cosa continúa ésta todo el tiempo que ordinariamente duran las cosas de igual naturaleza.” 32 L.P.R.A. see. 1887 (31).